Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mullins et al. (US 20170220813).

Referring to claims 1, 15, and 20, 

Mullins, which is directed to the conditional redaction of portions of electronic documents,

(Claim 1) A device for controlling visibility of elements of displayed electronic content, the device comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to:  (Mullins paragraph 18 disclosing in order to overcome these disadvantages of conventional redaction techniques, the inventors have conceived and reduced to practice a software and/or hardware facility for conditionally redacting documents (“the facility”). Mullins paragraph 29 disclosing FIG. 1 is a block diagram showing some of the components typically incorporated in at least some of the computer systems and other devices on which the facility operates. In various embodiments, these computer systems and other devices 100 can include server computer systems, desktop computer systems, laptop computer systems, netbooks, mobile phones, personal digital assistants, televisions, cameras, automobile computers, electronic media players, etc. In various embodiments, the computer systems and devices include zero or more of each of the following: a central processing unit (“CPU”) 101 for executing computer programs; a computer memory 102 for storing programs and data while they are being used, including the facility and associated data, an operating system including a kernel, and device drivers; a persistent storage device 103, such as a hard drive or flash drive for persistently storing programs and data; a computer-readable media drive 104, such as a floppy, CD-ROM, or DVD drive, for reading programs and data stored on a computer-readable medium; and a network connection 105 for connecting the computer system to other computer systems to send and/or receive data, such as via the Internet or another network and its networking hardware, such as switches, routers, repeaters, electrical cables and optical fibers, light emitters and receivers, radio transmitters and receivers, and the like. While computer systems configured as described above are typically used to support the operation of the facility, those skilled in the art will appreciate that the facility may be implemented using devices of various types and configurations, and having various components.)

(Claim 15) A method of controlling visibility of elements of displayed electronic content, the method executed by a device having a processor and comprising: (Mullins paragraph 18 disclosing in order to overcome these disadvantages of conventional redaction techniques, the inventors have conceived and reduced to practice a software and/or hardware facility for conditionally redacting documents (“the facility”). Mullins paragraph 29 disclosing FIG. 1 is a block diagram showing some of the components typically incorporated in at least some of the computer systems and other devices on which the facility operates. In various embodiments, these computer systems and other devices 100 can include server computer systems, desktop computer systems, laptop computer systems, netbooks, mobile phones, personal digital assistants, televisions, cameras, automobile computers, electronic media players, etc. In various embodiments, the computer systems and devices include zero or more of each of the following: a central processing unit (“CPU”) 101 for executing computer programs; a computer memory 102 for storing programs and data while they are being used, including the facility and associated data, an operating system including a kernel, and device drivers; a persistent storage device 103, such as a hard drive or flash drive for persistently storing programs and data; a computer-readable media drive 104, such as a floppy, CD-ROM, or DVD drive, for reading programs and data stored on a computer-readable medium; and a network connection 105 for connecting the computer system to other computer systems to send and/or receive data, such as via the Internet or another network and its networking hardware, such as switches, routers, repeaters, electrical cables and optical fibers, light emitters and receivers, radio transmitters and receivers, and the like. While computer systems configured as described above are typically used to support the operation of the facility, those skilled in the art will appreciate that the facility may be implemented using devices of various types and configurations, and having various components.)

(Claim 20) A non-transitory computer readable medium for controlling visibility of elements of displayed electronic content, the computer readable medium comprising computer executable instructions for: (Mullins paragraph 18 disclosing in order to overcome these disadvantages of conventional redaction techniques, the inventors have conceived and reduced to practice a software and/or hardware facility for conditionally redacting documents (“the facility”). Mullins paragraph 29 disclosing FIG. 1 is a block diagram showing some of the components typically incorporated in at least some of the computer systems and other devices on which the facility operates. In various embodiments, these computer systems and other devices 100 can include server computer systems, desktop computer systems, laptop computer systems, netbooks, mobile phones, personal digital assistants, televisions, cameras, automobile computers, electronic media players, etc. In various embodiments, the computer systems and devices include zero or more of each of the following: a central processing unit (“CPU”) 101 for executing computer programs; a computer memory 102 for storing programs and data while they are being used, including the facility and associated data, an operating system including a kernel, and device drivers; a persistent storage device 103, such as a hard drive or flash drive for persistently storing programs and data; a computer-readable media drive 104, such as a floppy, CD-ROM, or DVD drive, for reading programs and data stored on a computer-readable medium; and a network connection 105 for connecting the computer system to other computer systems to send and/or receive data, such as via the Internet or another network and its networking hardware, such as switches, routers, repeaters, electrical cables and optical fibers, light emitters and receivers, radio transmitters and receivers, and the like. While computer systems configured as described above are typically used to support the operation of the facility, those skilled in the art will appreciate that the facility may be implemented using devices of various types and configurations, and having various components.)

provide via the communications module a user interface viewable by three or more entity devices, the entity devices comprising a content owner device and a plurality of recipient devices; (Mullins 18 disclosing in order to overcome these disadvantages of conventional redaction techniques, the inventors have conceived and reduced to practice a software and/or hardware facility for conditionally redacting documents (“the facility”). Each time a document is requested by a user, the facility determines whether any portions of the document should be removed before making the document available to a user. In some embodiments, the process of making the document available to a user is referred to as “materializing” the document for the user, or generating a document “materialization” or “manifestation” for the user.. Mullins paragraph 29 disclosing FIG. 1 is a block diagram showing some of the components typically incorporated in at least some of the computer systems and other devices on which the facility operates. In various embodiments, these computer systems and other devices 100 can include server computer systems, desktop computer systems, laptop computer systems, netbooks, mobile phones, personal digital assistants, televisions, cameras, automobile computers, electronic media players, etc. a network connection 105 for connecting the computer system to other computer systems to send and/or receive data, such as via the Internet. While computer systems configured as described above are typically used to support the operation of the facility, those skilled in the art will appreciate that the facility may be implemented using devices of various types and configurations, and having various components. Mullins paragraph 30 disclosing in act 201, the facility displays a document to a user authorized to specify redaction criteria for portions of it, such as the document's owner or author. Mullins paragraph 47 disclosing receive one or more requests each to materialize an identified document, each request identifying an entity for which the identified document is to be materialized; for each received request: for a portion of the document identified by the request. The examiner is interpreting that in addition to the author of the content at least one additional entity may request to view a document that is not the author. Therefore the examiner interprets that this encompasses three or more entity devices comprising a content owner device and a plurality of recipient devices.)

determine at least one filtering criterion for controlling visibility of the at least one element of electronic content to be displayed for the recipient devices, the at least one filtering criterion comprising a recipient type; (Mullins paragraph 19 disclosing in some embodiments, in order to identify portions for removal, the facility automatically evaluates one or more redaction criteria specified for one or more portions of the document by someone authorized to do so, such as an author of the document, an owner of the document, or a person having authority delegated by the author or owner. In various embodiments, the redaction criteria are based on a variety of kinds of information. In some embodiments, the redaction criteria are based directly on the requesting user's identity, such as a criterion that requires the requesting user to be on a deny list of users for redaction to occur, or be on an allow list of users for redaction to not occur. In some embodiments, the redaction criteria are based indirectly on the requesting user's identity, such as criteria that require the requesting user to have a particular role, be part of a particular organization, be included in a particular group, be at a particular point in an organizational hierarchy, have a particular clearance level or privilege level, etc. in order for redaction to occur or not occur. See also Mullins paragraphs 47-48)

and display the electronic content in the user interface while concealing or modifying at least one element of the electronic content in a different manner for at least two of the plurality of recipient devices, according to the corresponding recipient type such that the electronic content as displayed appears different on the at least two recipient devices. (Mullins paragraph 18 disclosing each time a document is requested by a user, the facility determines whether any portions of the document should be removed before making the document available to a user. In some embodiments, the process of making the document available to a user is referred to as “materializing” the document for the user, or generating a document “materialization” or “manifestation” for the user. Mullins paragraph 19 disclosing in some embodiments, in order to identify portions for removal, the facility automatically evaluates one or more redaction criteria specified for one or more portions of the document by someone authorized to do so, such as an author of the document, an owner of the document, or a person having authority delegated by the author or owner. In various embodiments, the redaction criteria are based on a variety of kinds of information. In some embodiments, the redaction criteria are based directly on the requesting user's identity, such as a criterion that requires the requesting user to be on a deny list of users for redaction to occur, or be on an allow list of users for redaction to not occur. In some embodiments, the redaction criteria are based indirectly on the requesting user's identity, such as criteria that require the requesting user to have a particular role, be part of a particular organization, be included in a particular group, be at a particular point in an organizational hierarchy, have a particular clearance level or privilege level, etc. in order for redaction to occur or not occur. Mullins paragraph 26 disclosing another example when a particular user opens a document, the facility or the access policy management system determines based upon (1) the user's identity and/or other information about the user, and (2) the redaction criteria established for each document portion to determine how (and whether) each document portion should be displayed to the user. See also Mullins paragraphs 34-35 and 47-48.)

Referring to claims 2 and 16,  

Mullins further discloses wherein the electronic content is created via the user interface by a first entity device of the plurality of entity devices.  (Mullins Figure 2 and Mullins paragraph 22 disclosing in some embodiments, the facility permits a user to paint redaction criteria onto a representation of the document containing the document's full contents and mirroring the document's formatting. In various other embodiments, the facility permits the user to paint redaction criteria onto a document representation that relates to the document in a variety of other ways, including: a copy of the document containing the document's full contents but being formatted differently from the document, such as to accommodate visual indications of redaction criteria established for portions of the document by the facility; an outline of the document; a summary of the document; a skeleton of the document; etc. Mullins paragraph 25 disclosing in various embodiments, the facility establishes redaction criteria for document portions at various different levels of granularity, such that, in painting, the user can select, for example: one or more characters; one or more words; one or more lines; one or more paragraphs; one or more document sections; one or more separately-stored document fragments; one or more arbitrary document spans; one or more drawing elements; or one or more document elements of another type. Mullins Figures 4 and 5 illustrating how the redaction criteria may be defined.)

Referring to claims 3 and 17, 

Mullins further discloses:

receive a first signal comprising an input from the first entity device selecting the at least one element of the electronic content to be concealed or modified; (Mullin Figure 2 and Mullins paragraph 21 disclosing in some embodiments, the facility provides a user interface that enables an authorized person—such as a document's owner or author—to view the document as it would be redacted for a particular other user, such as to evaluate whether the redaction criteria that the owner or author has specified behave as expected, or simply to discover how much of the document the other user (the “subject user”) can see. Mullins paragraph 22 disclosing in some embodiments, the facility permits a user to paint redaction criteria onto a representation of the document containing the document's full contents and mirroring the document's formatting. In various other embodiments, the facility permits the user to paint redaction criteria onto a document representation that relates to the document in a variety of other ways, including: a copy of the document containing the document's full contents but being formatted differently from the document, such as to accommodate visual indications of redaction criteria established for portions of the document by the facility; an outline of the document; a summary of the document; a skeleton of the document; etc. Mullins paragraph 25 disclosing in various embodiments, the facility establishes redaction criteria for document portions at various different levels of granularity, such that, in painting, the user can select, for example: one or more characters; one or more words; one or more lines; one or more paragraphs; one or more document sections; one or more separately-stored document fragments; one or more arbitrary document spans; one or more drawing elements; or one or more document elements of another type.)

and determine the at least one filtering criterion according to the input.  (Mullins Figure 2 and Mullins paragraph 22 disclosing in some embodiments, the facility permits a user to paint redaction criteria onto a representation of the document containing the document's full contents and mirroring the document's formatting. In various other embodiments, the facility permits the user to paint redaction criteria onto a document representation that relates to the document in a variety of other ways, including: a copy of the document containing the document's full contents but being formatted differently from the document, such as to accommodate visual indications of redaction criteria established for portions of the document by the facility; an outline of the document; a summary of the document; a skeleton of the document; etc. Mullins paragraph 25 disclosing in various embodiments, the facility establishes redaction criteria for document portions at various different levels of granularity, such that, in painting, the user can select, for example: one or more characters; one or more words; one or more lines; one or more paragraphs; one or more document sections; one or more separately-stored document fragments; one or more arbitrary document spans; one or more drawing elements; or one or more document elements of another type. Mullins paragraph 26 disclosing in some embodiments, the facility stores the redaction criteria it establishes in a way that makes them usable by a separate access policy management system in order to regulate access to the corresponding content, and/or itself performs this function. For example, when a particular user opens a document, the facility or the access policy management system determines based upon (1) the user's identity and/or other information about the user, and (2) the redaction criteria established for each document portion to determine how (and whether) each document portion should be displayed to the user. In some embodiments, this results in a proper subset of the document being displayed to the user. In a variety of embodiments, the redaction criteria established by the facility for document portions are used to control a variety of types of access to the document portions, including access to display, access to quote or incorporate into another document, access to revise, access to attach comments, etc. Mullins Figures 4 and 5 illustrating how the redaction criteria may be defined. Mullins paragraph 33 disclosing in response to the selection of paragraph 470, the facility displays a redaction criteria subwindow 490, which contains fields such as fields 491 and 492 for the user to enter one or more redaction criteria, as well as logical operator fields 493 and 494 that the user may select to specify, in cases where more than one redaction criterion is entered, whether any or all of the specified criteria must be satisfied for redaction to occur.)

	Referring to claims 4 and 18, 

Mullins further discloses determine the at least one filtering criterion automatically by the device. (Mullins paragraph 19 disclosing In some embodiments, in order to identify portions for removal, the facility automatically evaluates one or more redaction criteria specified for one or more portions of the document by someone authorized to do so, such as an author of the document, an owner of the document, or a person having authority delegated by the author or owner.) 

Referring to claim 5,

Mullins further discloses wherein the at least one filtering criterion is determined by the device according to which of the plurality of recipient devices can view the electronic content in the user interface.  (Mullins paragraph 19 disclosing in some embodiments, in order to identify portions for removal, the facility automatically evaluates one or more redaction criteria specified for one or more portions of the document by someone authorized to do so, such as an author of the document, an owner of the document, or a person having authority delegated by the author or owner. In various embodiments, the redaction criteria are based on a variety of kinds of information. In some embodiments, the redaction criteria are based directly on the requesting user's identity, such as a criterion that requires the requesting user to be on a deny list of users for redaction to occur, or be on an allow list of users for redaction to not occur. In some embodiments, the redaction criteria are based indirectly on the requesting user's identity, such as criteria that require the requesting user to have a particular role, be part of a particular organization, be included in a particular group, be at a particular point in an organizational hierarchy, have a particular clearance level or privilege level, etc. in order for redaction to occur or not occur. Mullins paragraph 26 disclosing another example when a particular user opens a document, the facility or the access policy management system determines based upon (1) the user's identity and/or other information about the user, and (2) the redaction criteria established for each document portion to determine how (and whether) each document portion should be displayed to the user. See also Mullins paragraphs 34-35 and 47-48.)

Referring to claim 6, 

Mullins further discloses wherein the at least one filtering criterion comprises different filtering criteria for each of the at least two recipient devices.  (Mullins paragraph 19 disclosing in some embodiments, in order to identify portions for removal, the facility automatically evaluates one or more redaction criteria specified for one or more portions of the document by someone authorized to do so, such as an author of the document, an owner of the document, or a person having authority delegated by the author or owner. In various embodiments, the redaction criteria are based on a variety of kinds of information. In some embodiments, the redaction criteria are based directly on the requesting user's identity, such as a criterion that requires the requesting user to be on a deny list of users for redaction to occur, or be on an allow list of users for redaction to not occur. In some embodiments, the redaction criteria are based indirectly on the requesting user's identity, such as criteria that require the requesting user to have a particular role, be part of a particular organization, be included in a particular group, be at a particular point in an organizational hierarchy, have a particular clearance level or privilege level, etc. in order for redaction to occur or not occur. Mullins paragraph 26 disclosing another example when a particular user opens a document, the facility or the access policy management system determines based upon (1) the user's identity and/or other information about the user, and (2) the redaction criteria established for each document portion to determine how (and whether) each document portion should be displayed to the user. See also Mullins paragraphs 34-35 and 47-48)

Referring to claim 7, 

Mullins further discloses wherein the at least one element of the electronic content being concealed or modified comprises sensitive data associated with one of the three or more entity devices.  (Mullins paragraph 1 disclosing conventionally, redaction occurs when a person is to review a completed document, but is not entitled to review one or more portions of the document. The examiner is interpreting that the one or more portions of the document contain sensitive information not authorized for the viewing party. Mullins paragraph 18 disclosing each time a document is requested by a user, the facility determines whether any portions of the document should be removed before making the document available to a user. In some embodiments, the process of making the document available to a user is referred to as “materializing” the document for the user, or generating a document “materialization” or “manifestation” for the user. Mullins paragraph 25 disclosing the facility establishes redaction criteria for document portions at various different levels of granularity, such that, in painting, the user can select, for example: one or more characters; one or more words; one or more lines; one or more paragraphs; one or more document sections; one or more separately-stored document fragments; one or more arbitrary document spans; one or more drawing elements; or one or more document elements of another type. Mullins paragraph 30 disclosing FIG. 2 is a flow diagram showing a process performed by the facility in some embodiments to paint redaction criteria on portions of a document. In act 201, the facility displays a document to a user authorized to specify redaction criteria for portions of it, such as the document's owner or author. See also Mullins paragraphs 34-35 and 47-48.)

Referring to claim 9, 

Mullins further discloses, wherein the electronic content comprises a plurality of messages, and wherein the at least one element being concealed or modified corresponds to at least a portion of a message of the plurality of messages.  (Mullins paragraph 22 disclosing in some embodiments, the facility permits a document's owner, author, or other authorized person to designate portions of the document that are subject to redaction criteria using painting interactions—similar to painting interactions sometimes used to paint formats in word processing documents. In various embodiments, such interactions can take the form of various combinations of dragging the mouse cursor over these portions, clicking on these portions; using the user's finger to tap, slide over, scribble over, or circle these portions; using a stylus to tap, slide over, scribble over, or circle these portions; etc. In various embodiments, the facility manages the redaction of portions of documents of a variety of types, including portions of documents containing text, images, video, audio, diagrams, spreadsheets, slideshows, messaging and/or commenting content, etc. Mullins paragraph 25 disclosing in various embodiments, the facility establishes redaction criteria for document portions at various different levels of granularity, such that, in painting, the user can select, for example: one or more characters; one or more words; one or more lines; one or more paragraphs; one or more document sections; one or more separately-stored document fragments; one or more arbitrary document spans; one or more drawing elements; or one or more document elements of another type.)

Referring to claim 10, 

Mullins further discloses, wherein the electronic content comprises an electronic document shared by content owner device with the plurality of recipient devices, the at least one element concealed or modified corresponding to at least a portion of data in the electronic document. (Mullins paragraph 22 disclosing the facility permits a document's owner, author, or other authorized person to designate portions of the document that are subject to redaction criteria using painting interactions—similar to painting interactions sometimes used to paint formats in word processing documents. In various embodiments, such interactions can take the form of various combinations of dragging the mouse cursor over these portions, clicking on these portions; using the user's finger to tap, slide over, scribble over, or circle these portions; using a stylus to tap, slide over, scribble over, or circle these portions; etc. In various embodiments, the facility manages the redaction of portions of documents of a variety of types, including portions of documents containing text, images, video, audio, diagrams, spreadsheets, slideshows, messaging and/or commenting content, etc. Mullins Figure 7 illustrating a flowchart of how the redaction criteria is applied in conjunction with Mullins Figure 8 illustrating the redacted document compared to Mullins Figure 5.  Mullins paragraph 41 disclosing FIG. 8 is a display diagram showing a sample display presented by the facility in some embodiments to display a materialized document portions of which are redacted. The first user is a member of the user group “media_group”, and the request is made on January 10, 2016. Accordingly, the document representation 801 presented to the first user is one that includes paragraphs 850 and 860, none of which is the subject of redaction criteria. Omitted is paragraph 370 shown in FIG. 3, which is subject to the redaction criteria “member (media_group) AND before (2/1/2016)”, because the first user is a member of the “media_group” user group and the request date is before February 1, 2016.)

Referring to claim 11, 

Mullins further discloses wherein the electronic content comprises multi-media content shared by content owner device with the plurality of recipient devices, the at least one element concealed or modified corresponding to at least a portion of the multi-media content.  (Mullins paragraph 22 disclosing the facility permits a document's owner, author, or other authorized person to designate portions of the document that are subject to redaction criteria using painting interactions—similar to painting interactions sometimes used to paint formats in word processing documents. In various embodiments, such interactions can take the form of various combinations of dragging the mouse cursor over these portions, clicking on these portions; using the user's finger to tap, slide over, scribble over, or circle these portions; using a stylus to tap, slide over, scribble over, or circle these portions; etc. In various embodiments, the facility manages the redaction of portions of documents of a variety of types, including portions of documents containing text, images, video, audio, diagrams, spreadsheets, slideshows, messaging and/or commenting content, etc.)

Referring to claim 12, 
  
Mullins further discloses wherein the concealing or modifying is applied during an active session comprising the user interface prior to displaying the electronic content.  (Mullins paragraph 18 disclosing each time a document is requested by a user, the facility determines whether any portions of the document should be removed before making the document available to a user. In some embodiments, the process of making the document available to a user is referred to as “materializing” the document for the user, or generating a document “materialization” or “manifestation” for the user. Mullins paragraph 33 disclosing FIG. 4 is a display diagram showing a sample display presented by the facility in some embodiments when the user uses the redaction criteria painting control to paint redaction criteria onto portions of a displayed document. It can be seen in display 400 that the user has painted paragraph 470. The user has done so by interacting with the control 410—such as by touching it—then interacting with paragraph 470—such as by drawing a circle around it. In other embodiments, the user may first interact with paragraph 470, then interact with the control 410. As noted above, the selection of portions can be at virtually any level of granularity, including a character-by-character level. As also noted above, in various embodiments, the facility displays a variety of kinds of visual indications of the redaction criteria established for portions of the document, such as visual indication 471. In response to the selection of paragraph 470, the facility displays a redaction criteria subwindow 490, which contains fields such as fields 491 and 492 for the user to enter one or more redaction criteria, as well as logical operator fields 493 and 494 that the user may select to specify, in cases where more than one redaction criterion is entered, whether any or all of the specified criteria must be satisfied for redaction to occur. The subwindow also includes a submit control 495 that the user can activate in order to complete the specification of criteria for the identified document portion. Mullins paragraph 41 disclosing FIG. 8 is a display diagram showing a sample display presented by the facility in some embodiments to display a materialized document portions of which are redacted. The first user is a member of the user group “media_group”, and the request is made on January 10, 2016. Accordingly, the document representation 801 presented to the first user is one that includes paragraphs 850 and 860, none of which is the subject of redaction criteria. Omitted is paragraph 370 shown in FIG. 3, which is subject to the redaction criteria “member (media_group) AND before (2/1/2016)”, because the first user is a member of the “media_group” user group and the request date is before February 1, 2016.)

Referring to claims 14 and 19, 

Mullins further discloses wherein the electronic content comprises a plurality of owners, each owner corresponding to one of a plurality of first content owner devices having a corresponding set of filtering criteria for a respective owned version of the electronic content, the computer executable instructions further cause the processor to: determine the corresponding set of filtering criteria according to which of the plurality of first content owner devices displays the at least one element of the electronic content;  (Mullins Figure 6 illustrating the redaction criteria defined for a particular group of individuals. Mullins paragraph 18 disclosing each time a document is requested by a user, the facility determines whether any portions of the document should be removed before making the document available to a user. In some embodiments, the process of making the document available to a user is referred to as “materializing” the document for the user, or generating a document “materialization” or “manifestation” for the user. Mullins paragraph 19 disclosing in some embodiments, in order to identify portions for removal, the facility automatically evaluates one or more redaction criteria specified for one or more portions of the document by someone authorized to do so, such as an author of the document, an owner of the document, or a person having authority delegated by the author or owner. In some embodiments, the redaction criteria are based indirectly on the requesting user's identity, such as criteria that require the requesting user to have a particular role, be part of a particular organization, be included in a particular group, be at a particular point in an organizational hierarchy, have a particular clearance level or privilege level, etc. in order for redaction to occur or not occur. In some cases, a criterion that is indirectly based on the requesting user's identity can produce different results at different times, as the requesting user shifts into or out of roles, groups, etc. Mullins paragraph 22 disclosing the facility permits a document's owner, author, or other authorized person to designate portions of the document that are subject to redaction criteria using painting interactions—similar to painting interactions sometimes used to paint formats in word processing documents. Mullins paragraph 26 disclosing in a variety of embodiments, the redaction criteria established by the facility for document portions are used to control a variety of types of access to the document portions, including access to display, access to quote or incorporate into another document, access to revise, access to attach comments, etc.)

and conceal or modify the at least one element of the electronic content as displayed in the user interface for at least one of the plurality of recipient devices, according to the corresponding set of filtering criteria. (Mullins paragraph 18 disclosing each time a document is requested by a user, the facility determines whether any portions of the document should be removed before making the document available to a user. Mullins paragraph 19 disclosing in order to identify portions for removal, the facility automatically evaluates one or more redaction criteria specified for one or more portions of the document by someone authorized to do so, such as an author of the document, an owner of the document, or a person having authority delegated by the author or owner. In various embodiments, the redaction criteria are based on a variety of kinds of information. In some embodiments, the redaction criteria are based directly on the requesting user's identity, such as a criterion that requires the requesting user to be on a deny list of users for redaction to occur, or be on an allow list of users for redaction to not occur. In some embodiments, the redaction criteria are based indirectly on the requesting user's identity, such as criteria that require the requesting user to have a particular role, be part of a particular organization, be included in a particular group, be at a particular point in an organizational hierarchy, have a particular clearance level or privilege level, etc. in order for redaction to occur or not occur. In some cases, a criterion that is indirectly based on the requesting user's identity can produce different results at different times, as the requesting user shifts into or out of roles, groups, etc. In some such embodiments, the facility redacts any portion whose redaction criteria evaluate to true for any member of the group. Mullins paragraph 26 disclosing the facility stores the redaction criteria it establishes in a way that makes them usable by a separate access policy management system in order to regulate access to the corresponding content, and/or itself performs this function. For example, when a particular user opens a document, the facility or the access policy management system determines based upon (1) the user's identity and/or other information about the user, and (2) the redaction criteria established for each document portion to determine how (and whether) each document portion should be displayed to the user. In some embodiments, this results in a proper subset of the document being displayed to the user. In a variety of embodiments, the redaction criteria established by the facility for document portions are used to control a variety of types of access to the document portions, including access to display, access to quote or incorporate into another document, access to revise, access to attach comments, etc.) 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 20170220813) in view of Wolf et al. (US 20200134750).

Referring to claim 8, 

Mullins does not explicitly disclose wherein the sensitive data comprises financial data.

However Wolf, which is directed to systems and methods for field configuration of one or more instances of a client application to collect, distribute, and review confidential and/or private information, teaches wherein the sensitive data comprises financial data. (Wolf paragraph 41 additionally, the graphical user interface generated by the buyer's instance of the client application of this example can redact, hide, or otherwise not present or access information or documents related to the escrow transaction that the buyer is not permitted to view. Examples include, but may not be limited to: the seller's contact information; the seller's financing information; the seller's identity documents (e.g., Social Security card, passport, driver's license, and so on); correspondence between the seller and the seller's agent; and so on. Wolf paragraph 46 disclosing  the graphical user interface generated by the seller's instance of the client application can redact, hide, or otherwise not present or access information related to the escrow transaction that the seller is not permitted to view.  Examples include, but may not be limited to: the buyer's contact information; the buyer's financing or financial information; the buyer's identity documents (e.g., Social Security card, passport, driver's license, and so on); correspondence between the buyer and the buyer's agent; correspondence between the buyer and the buyer's lender or potential lender; and so on.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Mullins and Wolf as Wolf further develops on the particular type of information that may be incorporated and redacted as needed. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Mullins in view of Wolf to incorporate wherein the sensitive data comprises financial data with the motivation of not allowing an unauthorized user to view financial or other sensitive information associated with another user. (Wolf paragraphs 41 and 46)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over of Mullins et al. (US 20170220813) in view of Panchapakesan et al. (US 20190005265).

Referring to claim 13, 

Mullins does not explicitly disclose wherein the concealing or modifying is applied during an offline interaction with the user interface.  
However Panchapakesan, which is directed to dynamic content redaction, teaches wherein the concealing or modifying is applied during an offline interaction with the user interface. Panchapakesan paragraph 42 teaching once a user of the client device identifies the range of content, for example, the user can also identify at least one individual, user, or group for which the range of content should be concealed or redacted using a user interface of the client application. Similarly, the user of the client device can identify at least one individual, user, or group for which the ranges of content should be concealed or redacted. Among other ways, a user can be identified by name, username, employee identifier, or other identifier, and any group of users can be identified using a suitable identifier for the group, regardless of how the group is organized. Similarly, among other ways, device operating parameters can be identified with reference to a device identifier, a communications network, a geographic location, or some other hardware or software operating condition. Panchapakesan paragraph 45 teaching according to the concepts of dynamic redaction described herein, the number and placement of the masking objects in the redaction layer can vary based on the arguments in the redaction schema, the current user of the device being used to access the content, the device being used to access the content, the current operating parameters of the device, and other factors. For example, the masking objects can be generated by the redaction layer generator for the user “Joe” of the client device, when the arguments indicate that ranges of the content should be masked or redacted when “Joe” views the content. Panchapakesan paragraph 46 teaching the redaction layer generator can generate and display the redaction layer separately from the content itself. In other words, before or after the display engine (or a similar element in the client application) renders the content on a display of a device (e.g., the client device), the redaction layer generator can overlay the redaction layer over the content. Panchapakesan paragraph 50 teaching finally, for the redacted document, the user is neither “Joe” nor “Sarah.” However, according to the argument the redaction layer generator generates the masking object for the user because the user's device has accessed the content while being communicatively coupled to an unsecured or unknown network. As shown in FIG. 4, the masking object includes the text notice “Unsecured Network,” to provide an indicator of why the masking object was generated. Similar text notices may be generated by the redaction layer generator for other masking objects. As another example, any of the arguments can specify that a masking object be generated when a user's device is located in a certain geographic location or region. In that case, if the client device, for example, is moved outside the boundaries of the specified geographic region, the redaction layer generator can generate one or more masking objects with or without a text notice such as “Restricted Geographic Location.” Panchapakesan paragraph 61 teaching, the process includes receiving, from the device authenticated at least one operating status parameter of the device. For example, the operating status parameter can include a device identifier (e.g., Media Access Control (MAC) address), communications network identifier (e.g., internet protocol (IP) address), geographic location, or other hardware-, software-, or computing environment-related operating condition or parameter of the client device. As noted above, the content access control engine can compare the operating status parameters against the operating parameter access rules as a security measure to determine if access to the data file repository should be permitted. The operating parameters can be sent by the client device to the computing environment periodically or at one or more predetermined times, for example, or the computing environment can request the operating parameters from the client device periodically or at one or more predetermined times. Panchapakesan paragraph 67 teaching the redaction layer generator can also regenerate or update the redaction layer over time based on changes in operating parameters of the client device. In that context the process includes receiving at least one updated operating status parameter from the client device. The updated operating parameters can be sent by the client device to the computing environment periodically or at one or more predetermined times, for example, or the computing environment can request the operating parameters from the client device periodically or at one or more predetermined times.)
One of ordinary skill in the art would have been motivated to combine the invention disclosed in Mullins and Panchapakesan further develops on how the redaction criteria may be applied. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Mullins in view of Panchapakesan to incorporate wherein the concealing or modifying is applied during an offline interaction with the user interface with the motivation of taking into consideration parameters associated with the device itself so to determine whether redaction should be applied or not. (Panchapakesan paragraph 61)

Response to Arguments

Applicant's arguments filed May 25, 2021 have been fully considered.

Applicants’ amendments for claim 12 with regards to the 112(b) rejection are persuasive and therefore the examiner has withdrawn the 112(b) rejection.

Applicants’ amendments and arguments, on pages 8-10, regarding the art rejections are unpersuasive. Applicant asserts that cited art fails to disclose the claims as amended. Applicant states that Mullins fails to teach or suggest what is missing from Wolf. In particular Applicant discusses how Wolf fails to "determine at least one filtering criterion for controlling visibility of the at least one element of electronic content to be displayed for the recipient devices, the at least one filtering criterion comprising a recipient type; and  display the electronic content in the user interface while concealing or modifying at least one element of the electronic content in a different manner for at least two of the plurality of recipient devices, according to the corresponding recipient type such that the electronic content as displayed appears differently on the at least two recipient devices". The examiner respectfully disagrees that Mullins fails to teach or suggest what is missing from Wolf as the newly cited portions of Mullins provided by the examiner discloses how a content owner may apply redaction criteria such as the type of user or other characteristic associated with the requesting user of the document can be applied to generate the redacted document for the requesting user on their device. The examiner additionally notes that Mullins discloses that the content/document may appear differently for different users based on characteristics associated with the requesting user. Therefore for the foregoing reasons the examiner has maintained the art rejections. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Aumann (US 20110119576) – directed to redacting and presenting documents. Aumann paragraph 5 teaches the invention provides a method and system that automatically or semi-automatically, i.e., with some degree of human intervention, analyzes a document, such as a financial analysis report, and redacts information, such as words, terms, word strings, or other data, that are of great value to a potential purchaser of the document. The redaction of information may or may not be contextual. The invention goes beyond the prior art of simply providing potential purchasers with the title and abstract of the report and provides them with a far more comprehensive version of the report but with key elements, e.g., terms and/or phrases, such as recommendations, ratings, etc., redacted. In this manner the present invention serves the dual purpose of presenting potential purchasers, or others, with versions of the document that more fully reflect the particular information contained in the document while not disclosing the critical key data points that are of most importance to the purchaser.

Banerjee et al. (US 20190266231) – directed to a machine learning based document editing engine. Banerjee paragraph 3 teaching systems, methods, and articles of manufacture, including computer program products, are provided for machine learning based document editing. In one aspect, there is provided a system. The system may include at least one data processor and at least one memory. The at least one memory may store instructions that result in operations when executed by the at least one data processor. The operations may include: receiving, from a client, one or more inputs associated with a first document; generating, by at least processing the one or more inputs with a machine learning model, a recommendation to include and/or exclude a first content from the first document; and providing, to the client, the recommendation to include and/or exclude the first content from the first document. Banerjee paragraph 76 teaching at 460, the editing engine 110 may generate, based at least on the anonymized data stored in the global data store, one or more content recommendations for a second document associated with a second tenant in the multitenant environment. At 462, the editing engine 110 may provide, to a client associated with the second tenant, the one or more content recommendations. For example, the third client 140C associated with Tenant C may be creating and/or executing a fifth document 145E associated with Tenant C. The editing engine 110 may identify, based on at least a portion of the anonymized data stored in the global library 125, content (e.g., clauses, terms, line items, and/or the like) that should be included in and/or excluded from the fifth document 145E. The anonymized data stored in the global library 125 may include content (e.g., clauses, terms, line items, and/or the like) from the second document 145B associated with Tenant A and/or the fourth document 145D associated with Tenant B. As such, the editing engine 110 may provide recommendations to include and/or exclude, from the fifth document 145E associated with Tenant C, content that is present in and/or absent from the second document 145B associated with Tenant A and/or the fourth document 145D associated with Tenant B.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270- 1883.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689